Continuation Sheet for Advisory Action	 
Continuation of Box 3. The proposed amendments will not be entered. Applicant’s proposed amendments to both the independent and dependent claims significantly change the scope of the method by for the first time limiting the cells being treated as being mammalian cells, and for the first time also limiting both the pH level and the concentration of the ATP treatment together. The claims therefore require further search and consideration. Additionally, the proposed amendments may raise issues of new matter. Therefore these proposed amendments are not entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does not place the application in condition for allowance. Applicant’s arguments are all based on the proposed new amendments. However, as stated above, these proposed amendments are not entered and therefore these arguments are not persuasive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                                                                                                                                                                                                                         /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653